        Case 3:20-cv-00624-SDD-SDJ            Document 1        09/18/20 Page 1 of 44




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF LOUISIANA



LAURA ANN DAVID                                  )
                                                 )
                      Plaintiff,                  ) CIVIL ACTION NO.
                                                 )
              v.                                  ) COMPLAINT
                                                 )
Boehringer Ingelheim Pharmaceuticals, Inc.;      ) JURY DEMANDED
Sanofi US Services Inc.;                         )
Chattem, Inc.;                                   )
Pfizer, Inc.; and                                )
GlaxoSmithKline, LLC                             )
                                                 )
                      Defendants.                )

                                    COMPLAINT

       Plaintiff, by and through undersigned counsel, hereby bring this Complaint for

damages against Defendants, Boehringer Ingelheim Pharmaceuticals, Inc., Sanofi US

Services Inc., Chattem, Inc., Pfizer Inc., and GlaxoSmithKline, LLC, and allege the

following:

                                   INTRODUCTION
       1.     N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to

be a chemical biproduct of making rocket fuel in the early 1900’s but, today, its only

use is to induce tumors in animals as part of laboratory experiments. Its only function

is to cause cancer. It has no business being in a human body.

       2.     Zantac (chemically known as ranitidine), the popular antacid medication

used by millions of people every day, leads to the production of staggering amounts of

NDMA when it is digested by the human body.               The U.S. Food and Drug


                                          1
         Case 3:20-cv-00624-SDD-SDJ             Document 1      09/18/20 Page 2 of 44




Administration’s (“FDA”) allowable daily limit of NDMA is 92 ng (nanograms) and

yet, in a single dose of Zantac, researchers are discovering over 3 million ng.

       3.      These recent revelations by independent researchers have caused

widespread recalls of Zantac both domestically and internationally, and the FDA is

actively investigating the issue, with its preliminary results showing “unacceptable”

levels of NDMA.

       4.      To be clear, this is not a contamination case—the levels of NDMA that

researchers are seeing in Zantac is not the product of some manufacturing error. The

high levels of NDMA observed in Zantac are a function of the ranitidine molecule and

the way it breaks down in the human digestive system.

       5.      Plaintiff Laura Ann David (hereinafter “Plaintiff”) took Zantac for

approximately three years and, as a result, developed uterine cancer. Her cancer was

caused by NDMA exposure created by the ingestion of Zantac. This lawsuit seeks

damages against the Defendants for causing her cancer.

                                       PARTIES

       6.      Plaintiff resides in Pointe Coupee Parish, Louisiana.

       7.      Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a

Delaware corporation with its principal place of business located at 900 Ridgebury

Road, Ridgefield, Connecticut 06877. BI is a subsidiary of the German company

Boehringer Ingelheim Corporation. BI owned the U.S. rights to over-the-counter

(“OTC”) Zantac between December 2006 and January 2017, and manufactured and

distributed the drug in the United States during that period.




                                            2
           Case 3:20-cv-00624-SDD-SDJ           Document 1    09/18/20 Page 3 of 44




       8.      Defendant Sanofi US Services Inc., (“Sanofi’) is a Delaware corporation

with its principal place of business located at 55 Corporate Drive, Bridgewater, New

Jersey 08807, and is a wholly owned subsidiary of Sanofi S.A. Sanofi controlled the

New Drug Application (“NDA”) for OTC Zantac starting in January 2017 through

present.

       9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its

principal place of business located at 1715 West 38th Street, Chattanooga, Tennessee

37409. Chattem is a wholly owned subsidiary of Sanofi S.A., a French multinational

corporation. Chattem distributes OTC Zantac for Sanofi.

       10.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its

principal place of business located at 235 East 42nd Street, New York, New York 10017.

Pfizer was the original NDA holder for OTC Zantac, and controlled the NDA between

August 2004 and December 2006.

       11.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation

with its principal place of business located at 5 Crescent Drive, Philadelphia,

Pennsylvania 19112 and Five Moore Drive, Research Triangle, North Carolina 27709.

GSK was the original innovator of the Zantac drug and controlled the NDA for

prescription Zantac between 1983 and 2009. By controlling the Zantac NDA it also

directly controlled the labeling for all Zantac products through 2009. And, GSK’s

negligence and misconduct related to Zantac as an innovator directly led to the failure

to warn for other OTC versions of Zantac.




                                            3
          Case 3:20-cv-00624-SDD-SDJ              Document 1       09/18/20 Page 4 of 44




                              JURISDICTION AND VENUE

        12.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332.

There is complete diversity of citizenship between the parties. In addition, Plaintiff

seeks damages in excess of $75,000, exclusive of interest and costs.

        13.      This Court has personal jurisdiction over each Defendant insofar as each

Defendant is authorized and licensed to conduct business in the State of Louisiana,

maintains and carries on systematic and continuous contacts in this judicial district,

regularly transacts business within this judicial district, and regularly avails itself of the

benefits of this judicial district.

        14.      Additionally, the Defendants caused tortious injury by acts and

omissions in this judicial district and caused tortious injury in this district by acts and

omissions outside this district while regularly doing and soliciting business, engaging

in a persistent course of conduct, and deriving substantial revenue from goods used or

consumed and services rendered in this judicial district.

        15.      Venue is proper before this Court pursuant to 28 U.S.C. §1391 because

a substantial part of the events or omissions giving rise to this claim occurred within

this judicial district.

                               FACTUAL ALLEGATIONS

I.      Brief History of Zantac and Ranitidine

        16.      Zantac was developed by GlaxoSmithKline (“GSK”) and approved for

prescription use by the FDA in 1983. The drug belongs to a class of medications called

histamine H2-receptor antagonists (or H2 blockers), which decrease the amount of acid




                                              4
         Case 3:20-cv-00624-SDD-SDJ             Document 1       09/18/20 Page 5 of 44




produced by the stomach and are used to treat gastric ulcers, heartburn, acid indigestion,

sour stomach, and other gastrointestinal conditions.

       17.     Due in large part to GSK’s marketing strategy, Zantac was a wildly

successful drug, reaching $1 billion in total sales in December 1986. As on 1996 article

put it, Zantac became “the best-selling drug in history as a result of a shrewd,

multifaceted marketing strategy that… enabled the product to dominate the acid/peptic

marketplace.” 1 Significantly, the marketing strategy that led to Zantac’s success

emphasized the purported safety of the drug.

       18.     Zantac became available without a prescription in 1996, and generic

versions of the drug (ranitidine) became available the following year. Although sales

of brand-name Zantac declined as a result of generic and alternative products, Zantac

sales have remained strong over time. As recently as 2018, Zantac was one of the top

10 antacid tablet brands in the United States, with sales of Zantac 150 totaling $128.9

million—a 3.1% increase from the previous year.

       19.     On September 13, 2019, in response to a citizen’s petition filed by

Valisure, Inc. (discussed in detail below), U.S. and European regulators stated that they

are reviewing the safety of ranitidine.

       20.     On September 18, 2019, Novartis AG’s Sandoz Unit, which makes

generic drugs, stated that it was halting the distribution of its versions of Zantac in all

markets, while Canada requested drug makers selling ranitidine to stop distribution.




1
 Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
MARKETING 4, 24 (Winter 1996).

                                            5
         Case 3:20-cv-00624-SDD-SDJ            Document 1      09/18/20 Page 6 of 44




       21.     On September 28, 2019, CVS Health Corp, stated that it would stop

selling Zantac and its own generic ranitidine products out of concern that it might

contain a carcinogen. CVS has been followed by Walmart, Inc., Walgreens Boot

Alliance, and Rite Aid Corp. to also CVS has been followed by Walmart, Inc.,

Walgreens Boot Alliance, and Rite Aid Corp. to also remove Zantac and ranitidine

products.

       22.     On October 2, 2019, the FDA stated that it was ordering all

manufacturers of Zantac and ranitidine products to conduct testing for NDMA and that

preliminary results indicated unacceptable levels of NDMA so far.

       23.     At no time did any Defendant attempt to include a warning about NDMA

or any cancer, nor did the FDA ever reject such a warning. Defendants had the ability

to unilaterally add an NDMA and/or cancer warning to the Zantac label (for both

prescription and OTC) without prior FDA approval pursuant to the Changes Being

Effected regulation. Had any Defendant attempted to add an NDMA warning to the

Zantac label (either for prescription or OTC), the FDA would not have rejected it.

II.    Dangers of NDMA

       24.     NDMA is a semi-volatile organic chemical that forms in both industrial

and natural processes. It is a member of N-nitrosamines, a family of potent carcinogens.

The dangers that NDMA poses to human health have long been recognized. A news

article published in 1979 noted that “NDMA has caused cancer in nearly every

laboratory animal tested so far.”2


2
  Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND
MAIL (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable
to trace poison in reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6,
                                           6
        Case 3:20-cv-00624-SDD-SDJ             Document 1      09/18/20 Page 7 of 44




       25.     Both the Environmental Protection Agency (“EPA”) and the

International Agency for Research on Cancer (“IARC”) have classified NDMA as a

probable human carcinogen. And the World Health Organization (“WHO”) has stated

that scientific testing indicates that NDMA consumption is positively associated with

either gastric or colorectal cancer and suggests that humans may be especially sensitive

to the carcinogenicity of NDMA.

       26.     As early as 1980, consumer products containing unsafe levels of NDMA

and other nitrosamines have been recalled by manufacturers, either voluntarily or at the

direction of the FDA.

       27.     Most recently, beginning in the summer of 2018, there have been recalls

of several generic drugs used to treat high blood pressure and heart failure—valsartan,

losartan, and irbesartan—because the medications contained nitrosamine impurities that

do not meet the FDA’s safety standards. The FDA has established a permissible daily

intake limit for the probable human carcinogen, NDMA, of 96 ng (nanogram).

However, the highest level of NDMA detected by the FDA in any of the Valsartan

tablets was 20.19 µg (or 20,190 ng) per tablet. In the case of Valsartan, the NDMA was

an impurity caused by a manufacturing defect, and thus NDMA was present in only




1990) (reporting that residents of Six Nations Indian Reserve “have been advised not
to drink, cook or wash in the water because testing has found high levels of N-
nitrosodimethylamine (NDMA), an industrial byproduct chemical that has been linked
to cancer.”); Kyrtopolos et al, DNA adducts in humans after exposure to methylating
agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure of rats to
very low doses of NDMA gives rise predominantly to liver tumors, including tumors
of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer
cells”)

                                           7
         Case 3:20-cv-00624-SDD-SDJ            Document 1     09/18/20 Page 8 of 44




some products containing valsartan. Zantac poses a greater safety risk than any of the

recently recalled valsartan tablets. Not only is NDMA a byproduct of the ranitidine

molecule, itself, but the levels observed in recent testing show NDMA levels in excess

of 3.000.000 ng.

       28.     Tobacco smoke also contains NDMA. One filtered cigarette contains

between 5-43ng of NDMA.

       29.     In mouse studies examining the carcinogenicity of NDMA through oral

administration, animals exposed to NDMA developed cancer in the kidney, bladder,

liver, and lung. In comparable rat studies, similar cancers were observed in the liver,

kidney, pancreas, and lung. In comparable hamster studies, similar cancers were

observed in the liver, pancreas, and stomach. In comparable Guinea-pig studies, similar

cancers were observed in the liver and lung. In comparable rabbit studies, similar

cancers were observed in the liver and lung.

       30.     In other long-term animal studies in mice and rats utilizing different

routes of exposure—inhalation, subcutaneous injection, and intraperitoneal (abdomen

injection)—cancer was observed in the lung, liver, kidney, nasal cavity, and stomach.

       31.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning

it is considered safe to take during pregnancy. However, in animal experiments, for

those animals exposed to NDMA during pregnancy, the offspring had elevated rates of

cancer in the liver and kidneys.

       32.     In addition, NDMA breaks down into various derivative molecules that,

themselves, are associated with causing cancer. In animal studies, derivatives of

NDMA induced cancer in the stomach and intestine (including colon).


                                          8
         Case 3:20-cv-00624-SDD-SDJ             Document 1       09/18/20 Page 9 of 44




       33.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully

metabolized in the liver, but high doses enter the body’s general circulation.

       34.     Numerous in vitro studies confirm that NDMA is a mutagen—causing

mutations in humans and animal cells.

       35.     Overall the animal data demonstrates that NDMA is carcinogenic in all

animal species tested: mice, rats, Syrian golden, Chinese and European hamsters,

guinea-pigs, rabbits, ducks, mastomys, fish, newts, and frogs.

       36.     Pursuant to the EPA “cancer guidelines, “tumors observed in animals are

generally assumed to indicate that an agent may produce tumors in humans.”

       37.     In addition to the overwhelming animal data linking NDMA to cancer,

there are numerous epidemiological studies exploring the effects of dietary exposure to

various cancers. And, while these studies (several discussed below) consistently show

increased risks of various cancers, the exposure levels considered in these studies are a

very small fraction—as little as 1 millionth—the exposures noted in a single Zantac

capsule, i.e., 0.191 ng/day (dietary) v. 304,500 ng/day (Zantac).

       38.     In a 1995 epidemiological case-control study looking at NDMA dietary

exposure with 220 cases, researchers observed a statistically significant 700% increased

risk of gastric cancer in persons exposed to more than 0.51 ng/day.3




3
  Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67-73 (1995).

                                            9
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 10 of 44




       39.     In a 1995 epidemiological case-control study looking at NDMA dietary

exposure with 746 cases, researchers observed statistically significant elevated rates of

gastric cancer in persons exposed to more than 0.191 ng/day.4

       40.     In another 1995 epidemiological case-control study looking at, in part,

the effects of dietary consumption on cancer, researchers observed a statistically

significant elevated risk of developing aerodigestive cancer after being exposed to

NDMA at .179 ng/day.5

       41.     In a 1999 epidemiological cohort study looking at NDMA dietary

exposure with 189 cases and a follow up of 24 years, researchers noted that “N-nitroso

compounds are potent carcinogens” and that dietary exposure to NDMA more than

doubled the risk of developing colorectal cancer.6

       42.     In a 2000 epidemiological cohort study looking at occupational exposure

of workers in the rubber industry, researchers observed significant increased risks for

NDMA exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.6

       43.     In a 2011 epidemiological cohort study looking at NDMA dietary

exposure with 3,268 cases and follow up of 11.4 years, researchers concluded that


4
  La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER.
PREV. 469474 (1995).
5
  Rogers et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk
of upper aerodigestive tract cancer, 5 CANCER EPIDMOL. BIOMARKERS PREV.
29-36-(1995). 6 Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers
after Exposure to Nitrate, Nitrite and N-nitroso Compounds: A Follow-up Study, 80
INT. J. CANCER 852-856(1999). Straif et al, Exposure to high concentrations of
nitrosamines and cancers mortality among a cohort of rubber workers, 57 OCCUP
ENVIRON MED 180-187 (2000).
6
  Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality
among a cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).

                                           10
        Case 3:20-cv-00624-SDD-SDJ               Document 1      09/18/20 Page 11 of 44




“[d]ietary NDMA intake was significantly associated with increased cancer risk in men

and women” for all cancers, and that “NDMA was associated with increased risk of

gastrointestinal cancers” including rectal cancers.7

       44.     In a 2014 epidemiological case-control study looking at NDMA dietary

exposure with 2,481 cases, researchers found a statistically significant elevated

association between NDMA exposure and colorectal cancer.9

III.   How Ranitidine Transforms into NDMA Within the Body

       45.     The high levels of NDMA produced by Zantac are not caused by a

manufacturing defect but are inherent to the molecular structure of ranitidine, the active

ingredient in Zantac.      The ranitidine molecule contains both a nitrite and a

dimethylamine (“DMA”) group which are well known to combine to form NDMA.

See Fig. 1. Thus, ranitidine produces NDMA by “react[ing] with itself”, which means

that every dosage and form of ranitidine, including Zantac, exposes users to NDMA.




7
  Loh et al, N-nitroso compounds and cancer incidence: the European Prospective
Investigation into Cancer and Nutrition (EPIC)—Norfolk Study, 93 AM J CLIN
NUTR. 1053-61 (2011). 9 Zhu et al, Dietary N-nitroso compounds and risk of
colorectal cancer: a case-control study in Newfoundland and Labrador and
Ontario, Canada, 111 BR J NUTR. 6, 1109-1117 (2014).
                                            11
        Case 3:20-cv-00624-SDD-SDJ                Document 1       09/18/20 Page 12 of 44




Figure 1 –Ranitidine Structure & Formation of NDMA




       46.      The formation of NDMA by the reaction of DMA and a nitroso source

(such as a nitrite) is well characterized in the scientific literature and has been identified

as a concern for contamination of the American water supply. 8 Indeed, in 2003,

alarming levels of NDMA in drinking water processed by wastewater treatment plants

was specifically linked to the presence of ranitidine.11

Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA




8
 Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimehtylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989)
                                             12
        Case 3:20-cv-00624-SDD-SDJ              Document 1     09/18/20 Page 13 of 44




           47. The high instability of the ranitidine molecule was further elucidated in

    scientific studies investigating ranitidine as a source of NDMA in drinking water

    and specific mechanisms for the breakdown of ranitidine were proposed, as shown

    in Figure 2 above.9 These studies underscore the instability of the NDMA group on

    the ranitidine molecule and its ability to form NDMA in the environment of water

    treatment plants which supply many American cities with water.

           48. These studies did not appreciate the full extent of NDMA formation risk

    from ranitidine; specifically, the added danger of this drug having not only a labile

    DMA group but also a readily available nitroso source in its nitrite group on the

    opposite terminus of the molecule. Recent testing of NDMA levels in ranitidine

    batches are so high that the nitroso for NDMA likely comes from no other source

    than the ranitidine molecule itself.

           49. Valisure LLC is an online pharmacy that also runs an analytical

    laboratory that is ISO 17025 accredited by the International Organization for

    Standardization (“ISO”) – an accreditation recognizing the laboratories technical

    competence for regulatory. Valisure’s mission is to help ensure the safety, quality,

    and consistency of medications and supplements in the market. In response to rising

    concerns about counterfeit medications, generics, and overseas manufacturing,

    Valisure developed proprietary analytical technologies that it uses in addition to

    FDA standard assays to test every batch of every medication it dispenses.




9
 Le Roux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
46, Environ. Sci. Technol. 20, 11095-11103 (2012).
                                           13
         Case 3:20-cv-00624-SDD-SDJ                 Document 1      09/18/20 Page 14 of 44




              50. As part of its testing of Zantac, and other ranitidine products, in every lot

     tested, Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO

     17025 accredited laboratory used FDA recommended GC/MS headspace analysis

     method FY19-005-DPA8 for the determination of NDMA levels. As per the FDA

     protocol, this method was validated to a lower limit of detection of 25 ng.10 The

     results of Valisure’s testing show levels of NDMA well above 2 million ng per 150

     mg Zantac tablet, show below in Table 1.

Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol
150 mg Tablets or equivalent                    Lot #                     NDMA per tablet (ng)
Reference Powder*                               125619                    2,472,531
Zantac, Brand OTC                               18M498M                   2,511,469
Zantac (mint), Brand OTC                        18H546                    2,834,798
Wal-Zan, Walgreens                              79L800819A                2,444,046
Wal-Zan (mint), Walgreens                       8ME2640                   2,635,006
Ranitidine, CVS                                 9BE2773                   2,520,311
Zantac (mint), CVS                              9AE2864                   3,267,968
Ranitidine, Equate                              9BE2772                   2,479,872
Ranitidine (mint), Equate                       8ME2642                   2,805,259
Ranitidine, Strides                             77024060A                 2,951,649


        51.       Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150

mg Zantac tablet. Considering the FDA’s permissible limit is 96 ng, this would put the

level of NDMA at 28,000 times the legal limit. In terms of smoking, a person would




10
   US Food and Drug Administration. (updated 01/25/2019). Combined N-
Nitrosodimethlyamine (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay,
FY19-005-DPA-S
                                               14
        Case 3:20-cv-00624-SDD-SDJ                Document 1      09/18/20 Page 15 of 44




need to smoke at least 6,200 cigarettes to achieve the same levels of NDMA found in

one 150 mg dose of Zantac.

       52.      Valisure, however, was concerned that the extremely high levels of

NDMA observed in its testing were a product of the modest oven heating parameter of

130° C in the FDA recommended GC/MS protocol. So, Valisure developed a low

temperature GC/MS method that could still detect NDMA but would only subject

samples to 37° C, the average temperature of the human body. This method was

validated to a lower limit of detection of 100 ng.

       53.      Valisure tested ranitidine tablets by themselves and in conditions

simulating the human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50

mM potassium chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin

per liter) and “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM

potassium phosphate monobasic adjusted to pH 6.8 with hydrochloric acid and sodium

hydroxide) were used alone and in combination with various concentrations of nitrite,

which is commonly ingested in foods like processed meats and is elevated in the

stomach by antacid drugs.

       54.      Indeed, Zantac was specifically advertised to be used when consuming

foods containing high levels of nitrates, like tacos, pizza, etc.11

       55.      The results of Valisure’s tests on ranitidine tablets in biologically

relevant conditions demonstrate significant NDMA formation under simulated gastric

conditions with nitrite present (see Table 2).


11
   See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night:
https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSU1Eg;
https://youtu.be/qvh9gyWqQns.
                                             15
         Case 3:20-cv-00624-SDD-SDJ             Document 1      09/18/20 Page 16 of 44




Table 2. Valisure Biologically relevant tests for NDMA formation

Ranitidine Tablet Studies                       NDMA (ng/mL)             NDMA per tablet (ng)

Tablet without Solvent                          Not Detected             Not Detected

Tablet                                          Not Detected             Not Detected

Simulated Gastric Fluid (“SGF”)                 Not Detected             Not Detected

Simulated Intestinal Fluid                      Not Detected             Not Detected

SGF with 10 mM Sodium Nitrite                   Not Detected             Not Detected

SGF with 25 mM Sodium Nitrite                   236                      23,600

SGF with 50 mM Sodium Nitrite                   3,045                    304,500


         56.   Under biologically relevant conditions, when nitrites are present,

staggeringly high levels of NDMA are found in one dose of 150 mg Zantac, ranging

between 245 and 3,100 times above the FDA-allowable limit. In terms of smoking, one

would need to smoke over 500 cigarettes to achieve the same levels of NDMA found in

one dose of 150 mg Zantac at the 25ng level (over 7,000 for the 50 µg-level).

         57.   Antacid drugs are known to increase stomach pH and thereby increase

the growth of nitrite-reducing bacteria which further elevate levels of nitrite. This fact

is well known and even present in the warning labels of antacids like Prevacid

(lansoprazole) and was specifically studied with ranitidine in the original approval of

the drug. Thus, higher levels of nitrites in patients regularly taking Zantac would be

expected.




                                           16
        Case 3:20-cv-00624-SDD-SDJ               Document 1      09/18/20 Page 17 of 44




       58.     In fact, NDMA formation in the stomach has been a concern for many

years and specifically ranitidine has been implicated as a cause of NDMA formation by

multiple research groups, including those at Stanford University.

       59.     Existing research shows that ranitidine interacts with nitrites and acids

in the chemical environment of the human stomach to form NDMA. In vitro tests

demonstrate that when ranitidine undergoes “nitrosation” (the process of a compound

being converted into nitroso derivatives) by interacting with gastric fluids in the human

stomach, the by-product created is dimethylamine (“DMA”) –which is an amine present

in ranitidine itself. When DMA is released, it can be nitrosated even further to form

NDMA, a secondary N-nitrosamine.

       60.     Moreover, in addition to the gastric fluid mechanisms investigated in the

scientific literature, Valisure identified a possible enzymatic mechanism for the

liberation of ranitidine’s DMA group via the human enzyme dimethylarginine

dimethylaminohydrolase (“DDAH”) which can occur in other tissues and organs

separate from the stomach.

       61.     Liberated DMA can lead to the formation of NDMA when exposed to

nitrite present on the ranitidine molecule, nitrite freely circulating in the body, or other

potential pathways, particularly in weak acidic conditions such as that in the kidney or

bladder. The original scientific paper detailing the discovery of the DDAH enzyme in

1989 specifically comments on the propensity of DMA to form NDMA: “This report




                                            17
       Case 3:20-cv-00624-SDD-SDJ             Document 1     09/18/20 Page 18 of 44




also provides a useful knowledge for an understanding of the endogenous source of

dimethylamine as a precursor of a potent carcinogen, dimethylnitrosamine [NDMA].”12

       62.    In Figure 3, below, computational modelling demonstrates that ranitidine

(shown in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in

grey) in a manner similar to the natural substrate of DDAH-1 known as asymmetric

dimethylarginine (“ADMA,” shown in blue).

Figure 3 –Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme




       63.    These results indicate that the enzyme DDAH-1 increases formation of

NDMA in the human body when ranitidine is present; therefore, the expression of the

DDAH-1 gene is useful for identifying organs most susceptible to this action.




12
  Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).

                                         18
        Case 3:20-cv-00624-SDD-SDJ              Document 1     09/18/20 Page 19 of 44




       64.     Figure 4 below, derived from the National Center for Biotechnology

Information, illustrates the expression of the DDAH-1 gene in various tissues in the

human body.

Figure 4 –Expression levels of DDAH-1 enzyme by Organ




       65.     DDAH-1 is most strongly expressed in the kidneys but also broadly

distributed throughout the body, such as in the liver, prostate, stomach, bladder, brain,

colon, and prostate. This offers both a general mechanism for NDMA formation in the

human body from ranitidine and specifically raises concern for the effects of NDMA on

numerous organs, including the bladder.

       66.     In additions to the aforementioned in vitro studies that suggest a strong

connection between ranitidine and NDMA formation, in vivo clinical studies in living

animals add further weight to concern over this action and overall potential

carcinogenicity. A study published in the journal Carcinogenesis in 1983 titled

“Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite”


                                           19
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 20 of 44




specifically suspected the carcinogenic nature of ranitidine in combination with nitrite.

The authors of this study concluded: “Our experimental findings have shown that

simultaneous oral administration in rats of high doses of ranitidine and NaNO2 [nitrite]

can produce DNA fragmentation either in liver or in gastric mucosa.”13

       67.     The human data, although limited at this point, is even more concerning.

A study completed and published in 2016 by Stanford University observed that healthy

individuals, both male and female, who ingested Zantac 150 mg tablets produced

roughly 400 times elevated amounts of NDMA in their urine (over 47,000 ng) in the

proceeding 24 hours after ingestion.14

       68.     Likely due to the perceived high safety profile of ranitidine, very few

epidemiological studies have been conducted on this drug.

       69.     A 2004 study published by the National Cancer Institute investigated 414

cases of peptic ulcer disease reported in 1986 and followed the individual cases for 14

years.15 One of the variables investigated by the authors was the patients’ consumption

of a prescription antacid, either Tagamet (cimetidine) or Zantac (ranitidine). The authors

concluded that “[r]ecent use of ulcer treatment medication (Tagamet and Zantac) was

also related to the risk of bladder cancer, and this association was independent of the




13
   Brambilla et al., Genotoxic effects in rodents given high oral doses of ranitidine and
sodium nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
14
   Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
CARCINOGENESIS 625-634 (2016).
15
   Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study
of male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254
(2004).


                                           20
        Case 3:20-cv-00624-SDD-SDJ             Document 1     09/18/20 Page 21 of 44




elevated risk observed with gastric ulcers.” Specifically, the authors note that “N-

Nitrosamines are known carcinogens, and nitrate ingestion has been related to bladder

cancer risk.” NDMA is among the most common of the N- Nitrosamines.

       70.     A 1982 clinical study in rats compared ranitidine and cimetidine

exposure in combination with nitrite. When investigating DNA fragmentation in the

rats’ livers, no effect was observed for cimetidine administered with nitrite, but

ranitidine administered with nitrite resulted in a significant DNA fragmentation.16

       71.     Investigators at Memorial Sloan Kettering Cancer Center are actively

studying ranitidine to evaluate the extent of the public health implications of these

findings. Regarding ranitidine, one of the investigators commented: “A potential link

between NDMA and ranitidine is concerning, particularly considering the widespread

use of this medication. Given the known carcinogenic potential of NDMA, this finding

may have significant public health implications[.]”

IV.    Defendants Knew of the NDMA Defect but Failed to Warn or Test

       72.     During the time that Defendants manufactured and sold Zantac in the

United States, the weight of scientific evidence showed that Zantac exposed users to

unsafe levels of NDMA. Defendants failed to disclose this risk to consumers on the

drug’s label—or through any other means—and Defendants failed to report these risks

to the FDA.



16
  Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning
Some Chemical Families of Therapeutic Relevance, Nicolini C. (eds) Chemical
Carcinogenesis. NATO Advanced Study Institutes Series (Series A: Life Sciences),
Vol 52. Springer, Boston, MA (1982). pursuant to 21 C.F.R. § 314.81(b)(2):



                                          21
        Case 3:20-cv-00624-SDD-SDJ                 Document 1   09/18/20 Page 22 of 44




       73.     Going back as far as 1981, two years before Zantac entered the market,

research showed elevated rates of NDMA, when properly tested. This was known or

should have been known by Defendants.

       74.     Defendants concealed the Zantac–NDMA link from consumers in part

by not reporting it to the FDA, which relies on drug manufacturers (or others, such as

those who submit citizen petitions) to bring new information about an approved drug

like Zantac to the agency’s attention.

       75.     Manufacturers of an approved drug are required by regulation to submit

an annual report to the FDA containing, among other things, new information regarding

the drug’s safety Pursuant to 21 C.F.R. § 314.81(b)(2):

                The report is required to contain . . . [a] brief summary of
                significant new information from the previous year that might
                affect the safety, effectiveness, or labeling of the drug product.
                The report is also required to contain a brief description of
                actions the applicant has taken or intends to take as a result of
                this new information, for example, submit a labeling
                supplement, add a warning to the labeling, or initiate a new
                study.

       76.     “The manufacturer’s annual report also must contain copies of

unpublished reports and summaries of published reports of new toxicological findings

in animal studies and in vitro studies (e.g., mutagenicity) conducted by, or otherwise

obtained by, the [manufacturer] concerning the ingredients in the drug product.” 21

C.F.R. § 314.81(b)(2)(v).

       77.     Defendants ignored these regulations and, disregarding the scientific

evidence available to them, did not report to the FDA significant new information

affecting the safety or labeling of Zantac.



                                              22
        Case 3:20-cv-00624-SDD-SDJ             Document 1        09/18/20 Page 23 of 44




       78.     Defendants never provided the relevant studies to the FDA, nor did they

present to the FDA with a proposed disclosure noting the link between ranitidine and

NDMA.

       79.     In a 1981 study published by GSK, the originator of the ranitidine

molecule, the metabolites of ranitidine in urine were studied using liquid

chromatography. 17 Many metabolites were listed, though there is no indication that

NDMA was looked for. Plaintiffs believe this was intentional—a gambit by the

manufacturer to avoid detecting a carcinogen in their product.

       80.     By 1987, after numerous studies raised concerns over ranitidine and

cancerous nitroso compounds (discussed previously), GSK published a clinical study

specifically investigating gastric contents in human patients and N-nitroso

compounds.18 This study specifically indicated that there were no elevated levels of N-

nitroso compounds (of which NDMA is one). However, the study was rigged to fail. It

used an analytical system called a “nitrogen oxide assay” for the determination of N-

nitrosamines, which was developed for analyzing food and is a detection method that

indirectly and non-specifically measures N- nitrosamines. Furthermore, in addition to

this approach being less accurate, GSK also removed all gastric samples that contained

ranitidine out of concern that samples with ranitidine would contain “high

concentrations of N-nitroso compounds being recorded.” So, without the chemical



17
   Carey et al, Determination of ranitidine and its metabolites in human urine by
reversed-phase ion-pair high-performance liquid chromatography, 255 J.
CHROMATOGRAPHY B: BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).
18
   Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
gastric contents, 6 GUT. Vol. 28, 726-738 (1987).


                                          23
          Case 3:20-cv-00624-SDD-SDJ              Document 1     09/18/20 Page 24 of 44




being present in any sample, any degradation into NDMA could not, by design, be

observed. Again, this spurious test was intentional and designed to mask any potential

cancer risk.

          81.    There are multiple alternatives to Zantac that do not pose the same risk,

such as Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec),

Esomeprazole (Nexium), and Lansoprazole (Prevacid).

V.        Plaintiff-Specific Allegations

          82.    Plaintiff began using over-the-counter ranitidine in approximately April

2017. She took ranitidine tablets daily.

          83.    On or about November 2017, Plaintiff was diagnosed with uterine
cancer.

          84.    Based on prevailing scientific evidence, exposure to ranitidine (and the

attendant NDMA) can cause uterine cancer in humans.

          85.    Plaintiff’s uterine cancer was caused by ingestion of ranitidine.

          86.    Had any Defendant warned Plaintiff that Zantac could lead to exposure

to NDMA or, in turn, cancer, Plaintiff would not have taken ranitidine.

          87.    Plaintiff did not learn of the link between her cancer and ranitidine

exposure until approximately January 2020, when she received a letter from Walmart

advising of a recall.

                TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL

          88.    Within the time period of any applicable statute of limitations, Plaintiff

could not have discovered through the exercise of reasonable diligence that exposure to

Zantac (ranitidine) is injurious to human health.



                                             24
        Case 3:20-cv-00624-SDD-SDJ                Document 1    09/18/20 Page 25 of 44




       89.     Plaintiff did not discover and did not know of facts that would cause a

reasonable person to suspect the risk associated with the use of Zantac (ranitidine), nor

would a reasonable and diligent investigation by Plaintiff have disclosed that Zantac

(ranitidine) would cause Plaintiff’s illnesses.

       90.     The expiration of any applicable statute of limitations has been equitably

tolled by reason of Defendants’ misrepresentations and concealment. Through

affirmative misrepresentations and omissions, Defendants actively concealed from

Plaintiff the true risks associated with use of Zantac.

       91.     As a result of Defendants’ actions, Plaintiff could not reasonably have

known or learned through reasonable diligence that Plaintiff had been exposed to the

risks alleged herein and that those risks were the direct and proximate result of

Defendants’ acts and omissions.

       92.     Defendants are estopped from relying on any statute of limitations

because of their concealment of the truth regarding the safety of Zantac. Defendants had

a duty to disclose the true character, quality and nature of Zantac because this was non-

public information over which Defendants continue to have control. Defendants knew

that this information was not available to Plaintiff, Plaintiff’s medical providers and/or

health facilities, yet Defendants failed to disclose the information to the public,

including Plaintiff.

       93.     Defendants had the ability to and did spend enormous amounts of money

in furtherance of marketing and promoting a profitable product, notwithstanding the

known or reasonably knowable risks. Plaintiff and medical professionals could not have

afforded to and could not have possibly conducted studies to determine the nature,


                                            25
          Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 26 of 44




extent, and identity of related health risks and were forced to rely on Defendants’

representations.

                                 CAUSES OF ACTION

                            COUNT I – DESIGN DEFECT
                               LSA-R.S. §9:2800.56

          94.   Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

          95.   Plaintiff brings this strict liability claim against Defendants for defective

design.

          96.   At all relevant times, Defendants engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting

Zantac products, which are defective and unreasonably dangerous to consumers,

including Plaintiff, thereby placing Zantac products into the stream of commerce. These

actions were under the ultimate control and supervision of Defendants. At all relevant

times, Defendants designed, researched, developed, manufactured, produced, tested,

assembled, labeled, advertised, promoted, marketed, sold, and distributed the Zantac

products used by Plaintiff, as described herein.

          97.   At all relevant times, Defendants’ Zantac products were manufactured,

designed, and labeled in an unsafe, defective, and inherently dangerous manner that was

dangerous for use by or exposure to the public, including Plaintiff.

          98.   At all relevant times, Defendants’ Zantac products reached the intended

consumers, handlers, and users or other persons coming into contact with these products

within this judicial district and throughout the United States, including Plaintiff, without


                                             26
        Case 3:20-cv-00624-SDD-SDJ                  Document 1   09/18/20 Page 27 of 44




substantial change in their condition as designed, manufactured, sold, distributed,

labeled, and marketed by Defendants. At all relevant times, Defendants registered,

researched, manufactured, distributed, marketed and sold Zantac products within this

judicial district and aimed at a consumer market within this judicial district. Defendants

were at all relevant times involved in the retail and promotion of Zantac products

marketed and sold in this judicial district.

       99.     Defendants’ Zantac products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by

Defendants were defective in design and formulation in that, when they left the control

of Defendants’ manufacturers and/or suppliers, they were unreasonably dangerous and

dangerous to an extent beyond that which an ordinary consumer would contemplate.

       100.    Defendants’ Zantac products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by

Defendants were defective in design and formulation in that, when they left the hands

of Defendants’ manufacturers and/or suppliers, the foreseeable risks exceeded the

alleged benefits associated with their design and formulation.

       101.    At all relevant times, Defendants knew or had reason to know that Zantac

products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Defendants.

       102.    Therefore, at all relevant times, Defendants’ Zantac products, as

researched, tested, developed, designed, registered, licensed, manufactured, packaged,

labeled, distributed, sold and marketed by Defendants were defective in design and

formulation, in one or more of the following ways:

                                               27
Case 3:20-cv-00624-SDD-SDJ           Document 1      09/18/20 Page 28 of 44




     a. When placed in the stream of commerce, Defendants’ Zantac

        products were defective in design and formulation, and,

        consequently, dangerous to an extent beyond that which an ordinary

        consumer would contemplate;

     b. When placed in the stream of commerce, Defendants’ Zantac

        products were unreasonably dangerous in that they were hazardous

        and posed a grave risk of cancer and other serious illnesses when

        used in a reasonably anticipated manner;

     c. When placed in the stream of commerce, Defendants’ Zantac

        products contained unreasonably dangerous design defects and were

        not reasonably safe when used in a reasonably anticipated or

        intended manner;

     d. Defendants did not sufficiently test, investigate, or study its Zantac

        products and, specifically, the ability for Zantac to transform into the

        carcinogenic compound NDMA within the human body;

     e. Exposure to Zantac products presents a risk of harmful side effects

        that outweigh any potential utility stemming from the use of the drug;

     f. Defendants knew or should have known at the time of marketing

        Zantac products that exposure to Zantac could result in cancer and

        other severe illnesses and injuries;

     g. Defendants did not conduct adequate post-marketing surveillance of

        its Zantac products; and




                                28
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 29 of 44




               h. Defendants could have employed safer alternative designs and

                   formulations.

       103.    Plaintiff used and was exposed to Defendants’ Zantac products without

knowledge of Zantac’s dangerous characteristics.

       104.    At all times relevant to this litigation, Plaintiff used and/or was exposed

to the use of Defendants’ Zantac products in an intended or reasonably foreseeable

manner without knowledge of Zantac’s dangerous characteristics.

       105.    Plaintiff could not reasonably have discovered the defects and risks

associated with Zantac products before or at the time of exposure due to the Defendants’

suppression or obfuscation of scientific information linking Zantac to cancer.

       106.    The harm caused by Defendants’ Zantac products far outweighed their

benefit, rendering Defendants’ product dangerous to an extent beyond that which an

ordinary consumer would contemplate. Defendants’ Zantac products were and are more

dangerous than alternative products, and Defendants could have designed Zantac

products to make them less dangerous. Indeed, at the time Defendants designed Zantac

products, the state of the industry’s scientific knowledge was such that a less risky

design or formulation was attainable.

       107.    At the time Zantac products left Defendants’ control, there was a

practical, technically feasible and safer alternative design that would have prevented the

harm without substantially impairing the reasonably anticipated or intended function of

Defendants’ Zantac products. For example, the Defendants could have added ascorbic




                                           29
        Case 3:20-cv-00624-SDD-SDJ               Document 1     09/18/20 Page 30 of 44




acid (Vitamin C) to each dose of Zantac, which is known to scavenge nitrites and reduce

the ability of the body to recombine ranitidine into NDMA.19

       108.    Defendants’ defective design of Zantac products was willful, wanton,

malicious, and conducted with reckless disregard for the health and safety of users of

the Zantac products, including Plaintiff.

       109.    Therefore, as a result of the unreasonably dangerous condition of their

Zantac products, Defendants are strictly liable to Plaintiff.

       110.    The defects in Defendants’ Zantac products were substantial and

contributing factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct

and omissions, Plaintiff would not have sustained injuries.

       111.    Defendants’ conduct, as described above, was reckless. Defendants

risked the lives of consumers and users of its products, including Plaintiff, with

knowledge of the safety problems associated with Zantac products, and suppressed this

knowledge from the general public. Defendants made conscious decision not to

redesign, warn or inform the unsuspecting public. Defendants’ reckless conduct

warrants an award of punitive damages.

       112.    As a direct and proximate result of Defendants placing its defective

Zantac products into the stream of commerce, and the resulting injuries, Plaintiff




19
   See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous
formation of N nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT.
RES., FUNDAM. MOL. MECH. MUTAGEN. 353–361 (1999); Garland et al., Urinary
excretion of nitrosodimethylamine and nitrosoproline in humans: Interindividual and
intraindividual differences and the effect of administered ascorbic acid and α-
tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).
                                            30
        Case 3:20-cv-00624-SDD-SDJ               Document 1      09/18/20 Page 31 of 44




sustained pecuniary loss including general damages in a sum which exceeds the

jurisdictional minimum of this Court.

        113.   As a proximate result of Defendants placing its defective Zantac

products into the stream of commerce, as alleged herein, there was a measurable and

significant interval of time during which Plaintiff has suffered great mental anguish and

other personal injury and damages.

        114.   WHEREFORE, Plaintiff respectfully requests this Court to enter

judgment in Plaintiff’s favor for compensatory damages, together with interest, costs

herein incurred, attorneys’ fees and all such other and further relief as this Court deems

just and proper.

                             COUNT II – FAILURE TO WARN
                                 LSA-R.S. §9:2800.57

        115.   Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

        116.   Plaintiff brings this strict liability claim against Defendants for failure to
warn.

        117.   At all relevant times, Defendants engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting

Zantac products which are defective and unreasonably dangerous to consumers,

including Plaintiff, because they do not contain adequate warnings or instructions

concerning the dangerous characteristics of Zantac and NDMA. These actions were

under the ultimate control and supervision of Defendants. At all relevant times,

Defendants registered, researched, manufactured, distributed, marketed, and sold

Zantac and other ranitidine formulations within this judicial district and aimed at a


                                            31
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 32 of 44




consumer market. Defendants were at all relevant times involved in the retail and

promotion of Zantac products marketed and sold in in this judicial district.

       118.    Defendants researched, developed, designed, tested, manufactured,

inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into

the stream of commerce its Zantac products, and in the course of same, directly

advertised or marketed the products to consumers and end users, including Plaintiff, and

therefore had a duty to warn of the risks associated with the use of Zantac products.

       119.    At all relevant times, Defendants had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain,

supply, provide proper warnings, and take such steps as necessary to ensure its Zantac

products did not cause users and consumers to suffer from unreasonable and dangerous

risks. Defendants had a continuing duty to warn Plaintiff of dangers associated with

Zantac. Defendants, as a manufacturer, seller, or distributor of pharmaceutical

medication, are held to the knowledge of an expert in the field.

       120.    At the time of manufacture, Defendants could have provided the

warnings or instructions regarding the full and complete risks of Zantac products

because they knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to such products.

       121.    At all relevant times, Defendants failed and deliberately refused to

investigate, study, test, or promote the safety or to minimize the dangers to users and

consumers of their product and to those who would foreseeably use or be harmed by

Defendants’ Zantac products, including Plaintiff.




                                           32
        Case 3:20-cv-00624-SDD-SDJ               Document 1      09/18/20 Page 33 of 44




       122.    Even though Defendants knew or should have known that Zantac posed

a grave risk of harm, they failed to exercise reasonable care to warn of the dangerous

risks associated with use and exposure. The dangerous propensities of their products

and the carcinogenic characteristics of NDMA as produced within the human body as a

result of ingesting Zantac, as described above, were known to Defendants, or

scientifically knowable to Defendants through appropriate research and testing by

known methods, at the time they distributed, supplied or sold the product, and were not

known to end users and consumers, such as Plaintiff.

       123.    Defendants knew or should have known that their products created

significant risks of serious bodily harm to consumers, as alleged herein, and Defendants

failed to adequately warn consumers, i.e., the reasonably foreseeable users, of the risks

of exposure to its products. Defendants have wrongfully concealed information

concerning the dangerous nature of Zantac and the potential for ingested Zantac to

transform into the carcinogenic NDMA compound, and further, have made false and/or

misleading statements concerning the safety of Zantac products.

       124.    At all relevant times, Defendants’ Zantac products reached the intended

consumers, handlers, and users or other persons coming into contact with these products

within this judicial district and throughout the United States, including Plaintiff, without

substantial change in their condition as designed, manufactured, sold, distributed,

labeled, and marketed by Defendants.

       125.    Plaintiff was exposed to Defendants’ Zantac products without

knowledge of their dangerous characteristics.




                                            33
        Case 3:20-cv-00624-SDD-SDJ             Document 1       09/18/20 Page 34 of 44




       126.    At all relevant times, Plaintiff used and/or was exposed to the use of

Defendants’ Zantac products while using them for their intended or reasonably

foreseeable purposes, without knowledge of their dangerous characteristics.

       127.    Plaintiff could not have reasonably discovered the defects and risks

associated with Zantac products prior to or at the time of Plaintiff consuming Zantac.

Plaintiff relied upon the skill, superior knowledge, and judgment of Defendants to know

about and disclose serious health risks associated with using Defendants’ products.

       128.    Defendants knew or should have known that the minimal warnings

disseminated with their Zantac products were inadequate, failed to communicate

adequate information on the dangers and safe use/exposure, and failed to communicate

warnings and instructions that were appropriate and adequate to render the products safe

for their ordinary, intended and reasonably foreseeable uses.

       129.    The information that Defendants did provide or communicate failed to

contain relevant warnings, hazards, and precautions that would have enabled consumers

such as Plaintiff to utilize the products safely and with adequate protection. Instead,

Defendants disseminated information that was inaccurate, false and misleading, and

which failed to communicate accurately or adequately the comparative severity,

duration, and extent of the risk of injuries with use of and/or exposure to Zantac;

continued to aggressively promote the efficacy of its products,

       130.    This alleged failure to warn is not limited to the information contained

on Zantac’s labeling. The Defendants were able, in accord with federal law, to comply

with relevant state law by disclosing the known risks associated with Zantac through

other non-labeling mediums, i.e., promotion, advertisements, public service


                                          34
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 35 of 44




announcements, and/or public information sources. But the Defendants did not disclose

these known risks through any medium.

       131.    Defendants are liable to Plaintiff for injuries caused by their negligent or

willful failure, as described above, to provide adequate warnings or other clinically

relevant information and data regarding the appropriate use of their products and the

risks associated with the use of Zantac.

       132.    Had Defendants provided adequate warnings and instructions and

properly disclosed and disseminated the risks associated with their Zantac products,

Plaintiff could have avoided the risk of developing injuries and could have obtained or

used alternative medication.

       133.    As a direct and proximate result of Defendants placing defective Zantac

products into the stream of commerce, Plaintiff was injured and has sustained pecuniary

loss resulting and general damages in a sum exceeding the jurisdictional minimum of

this Court.

       134.    As a proximate result of Defendants placing defective Zantac products

into the stream of commerce, as alleged herein, there was a measurable and significant

interval of time during which Plaintiff suffered great mental anguish and other personal

injury and damages.

       135.    WHEREFORE, Plaintiff respectfully requests this Court to enter

judgment in Plaintiff’s favor for compensatory damages, together with interest, costs

herein incurred, attorneys’ fees and all such other and further relief as this Court deems

just and proper.




                                           35
        Case 3:20-cv-00624-SDD-SDJ                Document 1      09/18/20 Page 36 of 44




                              COUNT III: REDHIBITION

       136.     Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       137.     Under Louisiana law, the seller warrants the buyer against redhibitory

defects, or vices, in the thing sold. See La. C.C art. 2520.

       138.     Defendants sold and promoted Zantac, and Zantac possesses a

redhibitory defect because it is unreasonably dangerous as described above, which

renders the product useless or so inconvenient that it must be presumed that a buyer

would not have bought the product had the buyer known of the defect.

       139.     Pursuant to La. C.C. art. 2520, Plaintiff is entitled to obtain a rescission

of the sale of the product.

       140.     Zantac alternatively possesses a redhibitory defect because the product

is unreasonably dangerous as described above, which diminishes the value of the

product so that it must be presumed that a buyer would still have bought it but for a

lesser price. In this instance, Plaintiff is entitled to a reduction of the purchase product.

       141.     As the manufacturer of the product, under Louisiana law, Defendants are

deemed to know that Zantac possessed a redhibitory defect. See La. C.C. art. 2545.

       142.     Defendants are liable as bad faith sellers for selling a defective product

with knowledge of the defect, and thus, are liable to Plaintiff for the price of the product,

with interest from the purchase date, as well as reasonable expenses occasioned by the

sale of the product, and attorneys’ fees.




                                             36
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 37 of 44




       143.    As a direct and proximate result of Defendants placing defective Zantac

products into the stream of commerce, Plaintiff was injured and has sustained pecuniary

loss and general damages in a sum exceeding the jurisdictional minimum of this Court.

       144.    As a proximate result of Defendants placing defective Zantac products

into the stream of commerce, as alleged herein, there was a measurable and significant

interval of time during which Plaintiff suffered great mental anguish and other personal

injury and damages.

       145.    WHEREFORE, Plaintiff respectfully requests this Court to enter

judgment in Plaintiff’s favor for compensatory damages, together with interest, costs

herein incurred, attorneys’ fees and all such other and further relief as this Court deems

just and proper.

                    COUNT IV: BREACH OF EXPRESS WARRANTY
                                LSA-R.S. §9:2800.58

       146.    Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       147.    At all relevant times, Defendants engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting

Zantac products, which are defective and unreasonably dangerous to consumers,

including Plaintiff, thereby placing Zantac products into the stream of commerce. These

actions were under the ultimate control and supervision of Defendants.

       148.    Defendants had a duty to exercise reasonable care in the research,

development, design, testing, packaging, manufacture, inspection, labeling, distributing,

marketing, promotion, sale, and release of Zantac products, including a duty to:



                                           37
        Case 3:20-cv-00624-SDD-SDJ                Document 1    09/18/20 Page 38 of 44




               a. ensure that its products did not cause the user unreasonably

                   dangerous side effects;

               b. warn of dangerous and potentially fatal side effects; and

               c. disclose adverse material facts, such as the true risks associated with

                   the use of and exposure to Zantac, when making representations to

                   consumers and the general public, including Plaintiff.

       149.    As alleged throughout this pleading, the ability of Defendants to properly

disclose those risks associated with Zantac is not limited to representations made on the

labeling.

       150.    At all relevant times, Defendants expressly represented and warranted to

the purchasers of its products, by and through statements made by Defendants in labels,

publications, package inserts, and other written materials intended for consumers and

the general public, that Zantac products were safe to human health and the environment,

effective, fit, and proper for their intended use. Defendants advertised, labeled,

marketed, and promoted Zantac products, representing the quality to consumers and the

public in such a way as to induce their purchase or use, thereby making an express

warranty that Zantac products would conform to the representations.

       151.    These express representations include incomplete warnings and

instructions that purport, but fail, to include the complete array of risks associated with

use of and/or exposure to Zantac. Defendants knew and/or should have known that the

risks expressly included in Zantac warnings and labels did not and do not accurately or

adequately set forth the risks of developing the serious injuries complained of herein.




                                             38
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 39 of 44




Nevertheless, Defendants expressly represented that Zantac products were safe and

effective, that they were safe and effective for use by individuals such as the

Plaintiff, and/or that they were safe and effective as consumer medication.

       152.    The representations about Zantac, as set forth herein, contained or

constituted affirmations of fact or promises made by the seller to the buyer, which

related to the goods and became part of the basis of the bargain, creating an express

warranty that the goods would conform to the representations.

       153.    Defendants placed Zantac products into the stream of commerce for sale

and recommended their use to consumers and the public without adequately warning of

the true risks of developing the injuries associated with the use of Zantac.

       154.    Defendants breached these warranties because, among other things,

Zantac products were defective, dangerous, and unfit for use, did not contain labels

representing the true and adequate nature of the risks associated with their use, and were

not merchantable or safe for their intended, ordinary, and foreseeable use and purpose.

Specifically, Defendants breached the warranties in the following ways:

               a. Defendants represented through its labeling, advertising, and

                   marketing materials that Zantac products were safe, and intentionally

                   withheld and concealed

                   information about the risks of serious injury associated with use of

                   Zantac and by expressly limiting the risks associated with use within

                   its warnings and labels; and

               b. Defendants represented that Zantac products were safe for use and

                   intentionally concealed information that demonstrated that Zantac,


                                           39
        Case 3:20-cv-00624-SDD-SDJ              Document 1      09/18/20 Page 40 of 44




                   by transforming into NDMA upon human ingestion, had

                   carcinogenic properties, and that Zantac products, therefore, were not

                   safer than alternatives available on the market.

       155.    Plaintiff   detrimentally   relied   on   the   express   warranties   and

representations of Defendants concerning the safety and/or risk profile of Zantac in

deciding to purchase the product. Plaintiff reasonably relied upon Defendants to

disclose known defects, risks, dangers, and side effects of Zantac. Plaintiff would not

have purchased or used Zantac had Defendants properly disclosed the risks associated

with the product, either through advertising, labeling, or any other form of disclosure.

       156.    Defendants had sole access to material facts concerning the nature of the

risks associated with its Zantac products, as expressly stated within their warnings and

labels, and knew that consumers and users such as Plaintiff could not have reasonably

discovered that the risks expressly included in Zantac warnings and labels were

inadequate and inaccurate.

       157.    Plaintiff had no knowledge of the falsity or incompleteness of

Defendants’ statements and representations concerning Zantac.

       158.    Plaintiff used and/or was exposed to Zantac as researched, developed,

designed, tested, manufactured, inspected, labeled, distributed, packaged, marketed,

promoted, sold, or otherwise released into the stream of commerce by Defendants.

       159.    Had the warnings, labels, advertisements, or promotional material for

Zantac products accurately and adequately set forth the true risks associated with the

use of such products, including Plaintiff’s injuries, rather than expressly excluding such




                                           40
        Case 3:20-cv-00624-SDD-SDJ               Document 1     09/18/20 Page 41 of 44




information and warranting that the products were safe for their intended use, Plaintiff

could have avoided the injuries complained of herein.

       160.    As a direct and proximate result of Defendants’ breach of express

warranty, Plaintiff has sustained pecuniary loss and general damages in a sum exceeding

the jurisdictional minimum of this Court.

       161.    As a proximate result of Defendants’ breach of express warranty, as

alleged herein, there was a measurable and significant interval of time during which

Plaintiff suffered great mental anguish and other personal injury and damages.

       162.    As a proximate result of Defendants’ breach of express warranty, as

alleged herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

       163.    WHEREFORE, Plaintiff respectfully requests this Court to enter

judgment in Plaintiff’s favor for compensatory damages, together with interest, costs

herein incurred, attorneys’ fees, and all such other and further relief as this Court deems

just and proper.

                    COUNT V: BREACH OF IMPLIED WARRANTY

       164.    Plaintiff incorporates by reference every allegation set forth in preceding

paragraphs as if fully stated herein.

       165.    At all relevant times, Defendants engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting

Zantac products, which were and are defective and unreasonably dangerous to

consumers, including Plaintiff, thereby placing Zantac products into the stream of

commerce.




                                            41
        Case 3:20-cv-00624-SDD-SDJ               Document 1    09/18/20 Page 42 of 44




       166.    Before the time Plaintiff used Zantac products, Defendants impliedly

warranted to its consumers, including Plaintiff, that Zantac products were of

merchantable quality and safe and fit for the use for which they were intended;

specifically, as consumer medication.

       167.    But Defendants failed to disclose that Zantac has dangerous propensities

when used as intended and that use of Zantac products carries an increased risk of

developing severe injuries, including Plaintiff’s injuries.

       168.    Plaintiff was an intended beneficiary of the implied warranties made by

Defendants to purchasers of its Zantac products.

       169.    The Zantac products were expected to reach and did in fact reach

consumers and users, including Plaintiff, without substantial change in the condition in

which they were manufactured and sold by Defendants.

       170.    At all relevant times, Defendants were aware that consumers and users

of its products, including Plaintiff, would use Zantac products as marketed by

Defendants, which is to say that Plaintiff was a foreseeable user of Zantac.

       171.    Defendants intended that Zantac products be used in the manner in which

Plaintiff, in fact, used them and which Defendants impliedly warranted to be of

merchantable quality, safe, and fit for this use, even though Zantac was not adequately

tested or researched.

       172.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as

instructed and labeled and in the foreseeable manner intended, recommended,

promoted, and marketed by Defendants.




                                            42
        Case 3:20-cv-00624-SDD-SDJ               Document 1     09/18/20 Page 43 of 44




       173.    Plaintiff could not have reasonably discovered or known of the risks of

serious injury associated with Zantac.

       174.    Defendants breached their implied warranty to Plaintiff in that Zantac

products were not of merchantable quality, safe, or fit for their intended use, or

adequately tested. Zantac has dangerous propensities when used as intended and can

cause serious injuries, including those injuries complained of herein.

       175.    The harm caused by Defendants’ Zantac products far outweighed their

benefit, rendering the products more dangerous than an ordinary consumer or user

would expect and more dangerous than alternative products.

       176.    As a direct and proximate result of Defendants’ breach of implied

warranty, Plaintiff has sustained pecuniary loss and general damages in a sum exceeding

the jurisdictional minimum of this Court.

       177.    As a proximate result of the Defendants’ breach of implied warranty, as

alleged herein, there was a measurable and significant interval of time during which

Plaintiff suffered great mental anguish and other personal injury and damages.

       178.    WHEREFORE, Plaintiff respectfully requests this Court to enter

judgment in Plaintiff’s favor for compensatory damages, together with interest, costs

herein incurred, attorneys’ fees and all such other and further relief as this Court deems

just and proper.

                              JURY TRIAL DEMAND

       179.    Plaintiff demands a trial by jury on all the triable issues within this

pleading.



                                            43
        Case 3:20-cv-00624-SDD-SDJ              Document 1    09/18/20 Page 44 of 44




                               PRAYER FOR RELIEF

       180.    WHEREFORE, Plaintiff requests the Court to enter judgment in

Plaintiff’s favor and against the Defendants for:

               a. actual or compensatory damages in such amount to be determined at

                   trial and as provided by applicable law;

               b. pre-judgment and post-judgment interest;

               c. costs including reasonable attorneys’ fees, court costs, and other

                   litigation expenses; and

               d. any other relief the Court may deem just and proper.

Dated: September 18, 2020                            Respectfully submitted,

                                                     /s/ M. Palmer Lambert
                                                     M. Palmer Lambert (LA Bar No. 33228)
                                                     Claire E. Berg (LA Bar No. 37029)
                                                     GAINSBURGH, BENJAMIN, DAVID,
                                                     MEUNIER & WARSHAUER L.L.C.
                                                     2800 Entergy Centre
                                                     1100 Poydras Street
                                                     New Orleans, LA 70163
                                                     Phone: (504) 521-7643
                                                     Fax: (504) 528-9973
                                                     cberg@gainsben.com
                                                     plambert@gainsben.com
                                                     Counsel for Plaintiff




                                           44
